DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 01/29/2021 have been entered. Claims 3 and 8 have been amended. Claims 1-16 are currently pending, Claims -16 have been withdrawn from further consideration, and thus Claims 1-9 are under current examination.

Withdrawn Rejections
Claim 8 has been amended to comply with the written description and thus the 112(a) rejection of the claim has been withdrawn.
Applicant’s arguments with respect to the indefinite rejection of Claim 1 and Examiner’s further consideration overcome the 112(b) rejection. Furthermore, Claim 3 has been amended to obviate the indefinite language. Accordingly, the 112(b) rejections of the record has been withdrawn.  
The declaration under 37 CFR 1.132 filed 01/29/2021 is sufficient to overcome the rejection of claims 1-9 based upon 102(a)(1) as being anticipated by JP2018-145178A (JP’178). It was argued in the declaration with respect to JP’178 that the amount of aromatic sulfonate is not detected in Examples 1-3 of JP’178 because the amount of sulfuric acid concentration is lower than the instant application. It was further argued that even though in Example 4 of JP’178 the amount of sulfuric acid is high .


Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2010/0121018A1 (US’018 hereinafter, Published Nov. 21, 2013).
NOTE: Withdrawn Claims 10-14 have been erroneously included in this 102(a)(1) rejection and thus are herein removed.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP § 2112.01.
Furthermore, the instant specification describes in [0050] that the aromatic alcohol sulfonate is produced as a by-product during the production of the bisphenol to obtain bisphenol composition by a method where “a ketone or an aldehyde is condensed with an aromatic alcohol in the presence of sulfuric acid”. Hence, since US’018 teaches the same sulfuric acid catalyst, and the same aromatic alcohol and ketone as the starting material, the resulting bisphenol composition of US’018 would comprise the aromatic alcohol sulfonate as claimed.

Regarding Claims 8-9, US’018 teaches in [0125]-[0130] a process for producing a polycarbonate resin from the bisphenol by a transesterification reaction comprising reacting bisphenol composition with carbonic acid ester (formed by reaction of bisphenol and phosgene [0082]) in the presence alkali metal compound.
Regarding Claim 9, it has been set forth above that US’018 produces a bisphenol composition that necessarily comprises aromatic alcohol sulfonate at an amount of not less than 0.1 ppb by mass with respect to the bisphenol and thus, if the same composition is used as a starting material in the production of the polycarbonate resin, the polycarbonate resin of US’018 would also necessarily comprise aromatic alcohol sulfonate at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol units.

Response to Arguments and Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 01/29/2021 is insufficient to overcome the rejection of claims 1-9 based upon 102(a)(1) as being anticipated by US2010/0121018A1 (US’018) for the following reasons. 

The Examiner disagrees.  Example 3 of US’018 teaches a process reacting acenaphthene-1-one and phenol in the presence of sulfuric acid to produce 1,1-bis(4-hydroxyphenyl)acenaphthene (see below for structure).

    PNG
    media_image1.png
    196
    182
    media_image1.png
    Greyscale

As shown above, 1,1-bis(4-hydroxyphenyl)acenaphthene product is a specie of bisphenol because bisphenols are known to a skilled artisan as a group of chemical compounds with two hydroxyphenyl functionalities and the above product have the aforementioned functionality. Hence, a bisphenol product is formed in US’018.
Furthermore, bisphenol C (see structure below) cannot be formed in Example 3 of US’018 as Applicant argues because neither acetone nor cresol have been used from which bisphenol C is derived.

    PNG
    media_image2.png
    82
    278
    media_image2.png
    Greyscale

.

Conclusion
Claims 1-9 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622